DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 11, the closest prior art, KARUNANITHlIetal. (US 2018/0254096 A1); LEE etal. (US 2019/0196893 A1); Trieb et al. (US 2012/0259476 A1); BOESVELD et al. (US 2014/0316585 A1); and DeVerse (US 2017/0030798 A1); KARUNANITHIetal. (US 2018/0254096 A1); LEE etal. (US 2019/0196893 A1); Trieb et al. (US 2012/0259476 A1) all teach A system comprising: a) a remote sensor configured to be attached to a wall of an appliance, the remote sensor having: i) a position sensor generating a physical movement signal, and ii) an EM field sensor generating an electromagnetic field signal; b) a sensor base in signal communication with the remote sensor, the sensor base containing a micro controller programmed to: i) receive signals from the remote sensor. However, the above prior art, either singular or in combination, fail to anticipate or render obvious that dividing each signal into separate frequency signals, iii) detect changes in the separate frequency signals, and iv) transmit data related to the changes in the separate frequency signals to a server; and c) the server programmed to: i) receive the data related to the changes in the separate frequency signals, ii) compare the changes in the separate frequency signals to previously created diagnostic data, and iii) identify a failing component of the appliance based on the comparison, as specified in claims 1 and 11. Therefore, they are allowable.
Claims 2-10 depend on claim 1. Therefore, they are allowable.
Claims 12-20 depend on claim 11. Therefore, they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643